     Case 2:17-cv-02984 Document 30 Filed 09/23/20 Page 1 of 2 PageID #: 291




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION



FILOMENA BETTENCOURT,

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:17-cv-02984

BOSTON SCIENTIFIC CORPORATION,

                          Defendant.


                     MEMORANDUM OPINION AND ORDER

       Pending is Defendant’s Motion to Dismiss with Prejudice for plaintiff’s failure

to serve a Plaintiff Fact Sheet pursuant to deadlines and requirements established

by the court’s previous pretrial order. [ECF No. 23]. Plaintiff’s counsel responded

opposing the motion and stating that plaintiff has been unresponsive. [ECF No. 24].

       The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that Boston Scientific Corporation (“BSC”)

be dismissed without prejudice from this case for failure to serve a Plaintiff Fact

Sheets in compliance with the court’s previous pretrial order.

       Therefore, the court ORDERS that Defendant’s Motion to Dismiss with

Prejudice [ECF No. 23] is GRANTED in part to the extent BSC seeks dismissal and

DENIED insofar as BSC seeks dismissal with prejudice. The court ORDERS that
   Case 2:17-cv-02984 Document 30 Filed 09/23/20 Page 2 of 2 PageID #: 292




BSC is dismissed without prejudice, and this case is closed and stricken from the

court’s docket. The court ORDERS that any remaining pending motions are DENIED

as moot.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER: September 23, 2020




                                        2
